Order entered November 19, 2012




                                          In The




                                   No. 05-12-00998-CR

                       KEVIN DEWAYNE EDWARDS, Appellant

                                           VO




                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
                         Trial Court Cause No. 28935-422

                                        ORDER

      Appellant’s November 15, 2012 second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to December 31,2012.




                                                 JUSTICE